PER CURIAM:
H-1
El Sr. Andrés Román Hernández (en adelante señor Ro-mán Hernández o recurrido) y la Sra. Marcia Velázquez Díaz (en adelante señora Velázquez Díaz) contrajeron ma-*165trimonio en 1969. Luego de vivir un tiempo en la casa del Sr. Andrés Román Rosado (en adelante señor Román Ro-sado o interventor) y la Sra. Hortensia Álvarez, padres del recurrido, el matrimonio se trasladó a una casa de cemento construida en un terreno del interventor y su esposa. El matrimonio hizo reparaciones y mejoras a la casa.
El 15 de julio de 1988, el señor Román Hernández y la señora Velázquez Díaz presentaron una petición de divorcio. Luego de disuelto el vínculo matrimonial, la se-ñora Velázquez Díaz y los hijos habidos en el matrimonio continuaron viviendo en la casa, a la cual se le hicieron mejoras y reparaciones. Casi diez años después, la señora Velázquez Díaz y el señor Román Hernández llegaron a un acuerdo en el cual el recurrido' podía vivir en la marque-sina de la residencia a cambio de doscientos dólares mensuales. Durante los primeros meses, el recurrido pagó los doscientos dólares mensuales. Al dejarlos de pagar, la señora Velázquez Díaz presentó ante el Tribunal de Pri-mera Instancia, Sala Superior de Arecibo, una demanda de desahucio contra el recurrido.
Luego de múltiples incidentes procesales,(1) el tribunal de instancia dictó sentencia en la cual condenó a la señora Velázquez Díaz a pagar tres mil dólares al señor Román Hernández, al señor Román Hernández a pagar mil qui-nientos dólares al señor Román Rosado y al señor Román Rosado al pagar ochocientos cincuenta y dos dólares a la señora Velázquez Díaz. Todas estas cuantías las determinó al concluir que, en correcta metodología jurídica, lo que procedía era la liquidación de la sociedad legal de bienes gananciales habida entre la señora Velázquez Díaz y el se-ñor Román Hernández. A tenor con lo resuelto, estimó in-necesario disponer sobre la solicitud de desahucio. La sen-tencia se notificó y archivó en autos el 22 de enero de 2001.
*166Dentro del último día hábil, el 21 de febrero de 2001, la parte demandante, aquí peticionaria, Sr. Andrés Román Velázquez y otros, presentó su escrito de apelación ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Dos días después de presentado, la represen-tación legal de la parte peticionaria incluyó varios docu-mentos que no había incluido en el apéndice del escrito de apelación.(2) Entre los documentos añadidos estaban: (1) la contestación a la demanda; (2) una moción de la parte de-mandante peticionaria en la cual se solicitaba unir al ex-pediente el Caso Civil Núm. RF 88-1431 (Sala de Relacio-nes de Familia); (3) el memorial del demandante de 30 de octubre de 1998; (4) la moción de reconsideración del de-mandado, y (5) la solicitud de intervención del señor Ro-mán Rosado.
Luego de una moción presentada por la parte interven-tora recurrida, señor Román Rosado y otros, arguyendo que procedía la desestimación del recurso debido a la pre-sentación de un apéndice incompleto, y una moción en opo-sición a la desestimación presentada por la parte deman-dante peticionaria, el Tribunal de Circuito emitió su sentencia el 20 de marzo de 2001, notificada el 5 de abril de 2001. Éste acogió los planteamientos de la parte interven-tora y desestimó la demanda al concluir que los documen-tos que faltaban eran esenciales para que el tribunal des-cargara su función revisora; por lo tanto, el Tribunal no tenía jurisdicción.
Inconforme con este dictamen, la parte demandante acudió ante nos el 7 de mayo de 2001. El interventor recu-rrido presentó una solicitud de desestimación para alegar que el recurso se había presentado ante nos fuera del tér-mino jurisdiccional. Luego de analizar este planteamiento, denegamos dicha moción de desestimación y concedimos el *167término de treinta días para expresarse sobre el recurso presentado en los méritos. Con el beneficio de la compare-cencia de ambas partes, procedemos a resolver sin ulterior trámite.
hH HH
[1 ] Para perfeccionarse la apelación de forma tal que el tribunal apelativo pueda resolverla en los méritos, usualmente han de incluirse en el apéndice del recurso una copia de las alegaciones, más otros documentos que formen parte del expediente original que hagan posible la correcta solución del caso en los méritos. Regla 53.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III; Regla 13(A) del Regla-mento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
En Codesi, Inc. v. Mun. de Canóvanas, 150 D.P.R. 586, 588 (2000), expresamos que "el Reglamento visualiza el apéndice como la recopilación documental (copia literal), de los escritos acumulados durante el trámite en el Tribunal de Primera Instancia, esto es copia sustitutiva de los autos originales”. Véase, además, Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428 (1984).
Un recurso que carece de un apéndice, con los documen-tos necesarios para poner al tribunal en posición de resolver, impide su consideración en los méritos. Maldonado v. Pichardo, 104 D.P.R. 778, 783 (1976); Cruz Castro v. Ortiz Montalvo, 154 D.P.R. 47 (2001); Mfrs. H. Leasing v. Carib. Tubular Corp., supra, pág. 430.
Ahora bien, como regla general, el mecanismo procesal de la desestimación como sanción debe utilizarse como último recurso. Por consiguiente, cuando el tribunal utiliza dicho mecanismo procesal en casos de incumplimiento con su Reglamento, debe cerciorarse primero que el incumplimiento haya provocado un impedimento real y meritorio para que el tribunal pueda atender el caso en los *168méritos. De esta manera se concilian el deber de las partes de cumplir con los reglamentos procesales y el derecho es-tatutario de todo ciudadano a que su caso sea revisado por un panel colegiado de tres jueces. Con este balance en mente, el tribunal apelativo puede y debe usar medidas intermedias menos drásticas dirigidas al trámite y perfec-cionamiento diligente de los recursos de apelación.
h — l I — i h-i
En el caso de autos, la parte peticionaria omitió incluir en el apéndice: (1) la contestación a la demanda; (2) la moción de la parte demandante (aquí peticionaria) en la que solicitaba unir al expediente el Caso Civil Núm. RF 88-1431; (3) el memorial del demandante de 30 de octubre de 1998; (4) la moción de reconsideración del demandado, y (5) la solicitud de intervención del señor Román Rosado.
De los documentos que se incluyeron originalmente en el apéndice, surgen claramente las controversias de hecho que se presentaron en la contestación a la demanda, docu-mento que fuera omitido en el apéndice original y que nada añade a la información que ya tiene el tribunal. La falta de incluir en el apéndice la contestación a la demanda no im-pide el que se pueda revisar de forma adecuada el recurso presentado ante el Tribunal de Circuito.
De otra parte, la moción de la parte demandante (peti-cionaria) para solicitar que se uniera al expediente el Caso Civil Núm. RF-88-1431, aunque podría ayudar a la revi-sión, su omisión no la impide. La sentencia de divorcio en dicho caso está incluida en el expediente, por lo que la mo-ción resulta ser simplemente acumulativa en cuanto a la información que el tribunal ya tenía ante sí para entrar en los méritos del caso. El memorial de derecho preparado por la parte demandante peticionaria sencillamente provee una trayectoria de un caso que procesalmente estaba en *169sus inicios; una breve relación de hechos, similares a los que aparecen alegados en otros documentos que fueron in-cluidos en el apéndice, y una discusión de derecho, cuyos argumentos se reiteran en otros documentos del apéndice. La moción de reconsideración tampoco aporta argumento legal nuevo; ya todos han sido recogido en los demás documentos.
Respecto a la Moción de intervención del señor Román Rosado, los documentos presentados en el apéndice dentro del término jurisdiccional fueron suficientes para poner al Tribunal de Circuito en posición de conocer la razón para la solicitud de intervención y el hecho de que dicha inter-vención fue aceptada por el tribunal de instancia.
Ante las circunstancias expuestas, consideramos que la desestimación del recurso por el Tribunal de Circuito fue una sanción demasiado drástica. Abona a nuestra conclu-sión el hecho de que de la sentencia de instancia también se desprende la naturaleza de la controversia planteada.
De todo lo antes expuesto surge con meridiana claridad que los documentos omitidos en el apéndice del recurso presentado ante el Tribunal de Circuito, no eran realmente esenciales para adjudicar la controversia en los méritos ni para constatar la jurisdicción del Tribunal.
Por los fundamentos que anteceden, acogido el recurso como certiorari por ser el apropiado, se expide el auto y se revoca la sentencia mediante la cual el Tribunal de Circuito desestimó el recurso presentado ante dicho Tribunal. Se de-vuelve el caso al Tribunal de Circuito para que proceda a atenderlo en los méritos.
El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Co-rrada Del Río disintió, haciendo constar que confirmaría la sentencia del Tribunal de Circuito de Apelaciones por ser sustancialmente correcta. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.

 Entre estos trámites se encuentran la inclusión de los hijos de la señora Velázquez Díaz y del señor Román Hernández como demandantes, y la de aceptar la intervención del padre del señor Román Hernández, el señor Román Rosado, como parte interventora.


 Estos documentos fueron devueltos a la parte, ya que no habían incluido el arancel requerido de un dólar. Después de corregir esta deficiencia, presentaron los documentos adicionales el 5 de marzo de 2001.